     Case 1:19-cv-00207-KD-MU Document 25 Filed 12/04/20 Page 1 of 1                     PageID #: 194


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

JESSIE MITCHELL,                                      )
     Plaintiff,                                       )
                                                      )
v.                                                    )
                                                      )           CIVIL ACTION: 1:19-00207-KD-MU
WALTER MYERS, et al.,                                 )
    Defendant.                                        )

                                                 ORDER

        After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B) and dated October 21, 2020, is ADOPTED as the opinion of this Court.

        As a consequence of Plaintiff's failure to comply with the Court's Order and to prosecute this

action, and upon consideration of the alternatives that are available to the Court, it is ORDERED that this

action is DISMISSED without prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure

as no other lesser sanction will suffice.

        DONE and ORDERED this the 4th day of December 2020.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
